THIS DOCUMENT PREPARED BY AND
AFTER RECORDING RETURN TO:

Schwartz Cooper Chartered
180 North LaSalle Street
Suite 2700
Chicago, Illinois 60601
Attn: Michael D. Rothstein, Esq.

Property ID#: 43-00-08831-59-4, 43-00-08831-56-7, 43-00-00002-20-7 and
43-00-00002-10-8

OPEN END REAL PROPERTY MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND
FIXTURE FILING

THIS INSTRUMENT IS AN OPEN-END MORTGAGE AS DEFINED IN 42 P.A.C.S §§ 8143-8144
AND SECURES
FUTURE INDEBTEDNESS ADVANCES UP TO A MAXIMUM AMOUNT OF $120,000,000.00 PLUS
INTEREST THEREON,
PURSUANT TO 42 P.A. C.S. §§ 8143 – 8144.

THE ADDRESS TO WHICH ANY NOTICES TO MORTGAGEE PERMITTED BY 42 P.A. C.S. §§ 8143
ARE TO BE DELIVERED
IS SET FORTH IN THE INTRODUCTORY PARAGRAPH HEREOF.

THIS INSTRUMENT IS ALSO A FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT
TO §§ 9334 AND
9502 OF THE PENNSYLVANIA UNIFORM COMMERCIAL CODE.

(Montgomery County, Pennsylvania)

THIS OPEN END REAL PROPERTY MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (“Mortgage”) is made as of the 10th day of
September, 2007 by NNN HEALTHCARE/OFFICE REIT QUEST DIAGNOSTICS, LLC, a Delaware
limited liability company, whose mailing address is c/o Triple Net Properties,
LLC, 1551 North Tustin Avenue, Suite 200, Santa Ana, California 92705
(“Mortgagor”), to and for the benefit of LASALLE BANK NATIONAL ASSOCIATION, a
national banking association, whose mailing address is 135 South LaSalle Street,
Chicago, Illinois 60603-4015, its successors and assigns, individually and as
Agent for the “Banks” (as defined in the Loan Agreement described below)
(“Mortgagee”).

RECITALS:

A. The Banks have agreed to loan to NNN Healthcare/Office REIT Holdings, L.P., a
Delaware limited partnership (“Borrower”), on a revolving basis up to the
principal amount of up to Fifty Million and no/100 Dollars ($50,000,000.00)
(subject to increase to $120,000,000.00) (the “Loan”) pursuant to the terms of a
Loan Agreement between Mortgagee and Borrower dated September 10, 2007 (the
“Loan Agreement”; all capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Agreement). The Loan shall be evidenced by
one or more Promissory Notes (as amended, restated or replaced from time to
time, the “Notes”), executed by the Borrower and made payable to the order of
the Mortgagee and/or other Banks in the original principal amount of the Loan
and due on September 10, 2010; subject to extension to September 10, 2011 as
provided in the Loan Agreement, except as may be accelerated pursuant to the
terms hereof or of the Loan Agreement or of any other document or instrument now
or hereafter given to evidence or secure the payment of the Notes or delivered
to induce the Mortgagee to disburse the proceeds of the Loan (the Loan
Agreement, the Notes, together with such other documents, as amended, restated
or replaced from time to time, being collectively referred to herein as the
“Loan Documents”).

A condition precedent to the Mortgagee’s extension of the Loan to the Borrower
is the execution and delivery by the Mortgagor of this Mortgage, and Mortgagor
acknowledges that it will receive direct and indirect benefits from the
Mortgagee’s extension of the Loan to the Borrower..

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Mortgagor agrees as follows:

Mortgagor, in consideration of the Indebtedness herein recited, hereby
mortgages, grants, assigns, remises, releases, warrants and conveys to
Mortgagee, its successors and assigns, and grants a security interest in the
following described property, rights and interests, now owned or hereafter
acquired, including any reversion or remainder interest, in and to the following
property (referred to collectively herein as “Premises”), all of which property,
rights and interests are hereby pledged primarily and on a parity with the Real
Estate (as defined below) and not secondarily:

(a) The real estate located in the County of Montgomery, Commonwealth of
Pennsylvania and legally described on Exhibit A attached hereto and made a part
hereof (the “Real Estate”);

(b) All improvements of every nature whatsoever now or hereafter situated on the
Real Estate, and all fixtures and personal property of every nature whatsoever
now or hereafter owned by the Mortgagor and located on, or used in connection
with the Real Estate or the improvements thereon, or in connection with any
construction thereon, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
and all of the right, title and interest of the Mortgagor in and to any such
personal property or fixtures together with the benefit of any deposits or
payments now or hereafter made on such personal property or fixtures by the
Mortgagor or on its behalf (the “Improvements”);

(c) All easements, rights of way, gores of real estate, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way now or hereafter
belonging, relating or appertaining to the Real Estate, and the reversions,
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever, at law as well as
in equity, of the Mortgagor of, in and to the same;

(d) All rents, revenues, issues, profits, proceeds, income, royalties, Letter of
Credit Rights (as defined in the Uniform Commercial Code of the State in which
the Premises is located (the “Code”) in effect from time to time), escrows,
security deposits, impounds, reserves, tax refunds and other rights to monies
from the Premises and/or the businesses and operations conducted by the
Mortgagor thereon to be applied against the Indebtedness (as hereinafter
defined); provided, however, that the Mortgagor, so long as no Event of Default
(as hereinafter defined) has occurred hereunder, may collect rent as it becomes
due, but not more than one (1) month in advance thereof;

(e) All interest of the Mortgagor in all leases now or hereafter on the
Premises, whether written or oral (each, a “Lease”, and collectively, the
“Leases”), together with all security therefor and all monies payable
thereunder, subject, however, to the conditional permission hereinabove given to
the Mortgagor to collect the rentals under any such Lease;

(f) All fixtures and articles of personal property now or hereafter owned by the
Mortgagor and forming a part of or used in connection with the Real Estate or
the Improvements, including, but without limitation, any and all air
conditioners, antennae, appliances, apparatus, awnings, basins, bathtubs,
bidets, boilers, bookcases, cabinets, carpets, computer hardware and software
used in the operation of the Premises, coolers, curtains, dehumidifiers,
disposals, doors, drapes, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, exercise equipment, fans, fittings, floor coverings, furnaces,
furnishings, furniture, hardware, heaters, humidifiers, incinerators, lighting,
machinery, motors, ovens, pipes, plumbing, pumps, radiators, ranges,
recreational facilities, refrigerators, screens, security systems, shades,
shelving, sinks, sprinklers, stokers, stoves, toilets, ventilators, wall
coverings, washers, windows, window coverings, wiring, and all renewals or
replacements thereof or articles in substitution therefor, whether or not the
same are or shall be attached to the Real Estate or the Improvements in any
manner; it being mutually agreed that all of the aforesaid property owned by the
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the realty, and security for
the Indebtedness; notwithstanding the agreement hereinabove expressed that
certain articles of property form a part of the realty covered by this Mortgage
and be appropriated to its use and deemed to be realty, to the extent that such
agreement and declaration may not be effective and that any of said articles may
constitute Goods (as defined in the Code), this instrument shall constitute a
security agreement, creating a security interest in such goods, as collateral,
in the Mortgagee, as Secured Party, and the Mortgagor, as Debtor, all in
accordance with the Code;

(g) All of the Mortgagor’s interests in General Intangibles, including Payment
Intangibles and Software (each as defined in the Code) now owned or hereafter
acquired and related to the Premises, including, without limitation, all of the
Mortgagor’s right, title and interest in and to: (i) all agreements, licenses,
permits and contracts to which the Mortgagor is or may become a party and which
relate to the Premises; (ii) all obligations and indebtedness owed to the
Mortgagor thereunder; (iii) all intellectual property related to the Premises;
and (iv) all choses in action and causes of action relating to the Premises;

(h) All of the Mortgagor’s accounts now owned or hereafter created or acquired
as relate to the Premises and/or the businesses and operations conducted
thereon, including, without limitation, all of the following now owned or
hereafter created or acquired by the Mortgagor: (i) Accounts (as defined in the
Code), contract rights, book debts, notes, drafts, and other obligations or
indebtedness owing to the Mortgagor arising from the sale, lease or exchange of
goods or other property and/or the performance of services; (ii) the Mortgagor’s
rights in, to and under all purchase orders for goods, services or other
property; (iii) the Mortgagor’s rights to any goods, services or other property
represented by any of the foregoing; (iv) monies due or to become due to the
Mortgagor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of the Mortgagor); (v) Securities, Investment Property,
Financial Assets and Securities Entitlements (each as defined in the Code);
(vi) proceeds of any of the foregoing and all collateral security and guaranties
of any kind given by any person or entity with respect to any of the foregoing;
and (vii) all warranties, guarantees, permits and licenses in favor of the
Mortgagor with respect to the Premises; and

(i) All proceeds of the foregoing, including, without limitation, all judgments,
awards of damages and settlements hereafter made resulting from condemnation
proceeds or the taking of the Premises or any portion thereof under the power of
eminent domain, any proceeds of any policies of insurance, maintained with
respect to the Premises or proceeds of any sale, option or contract to sell the
Premises or any portion thereof.

TO HAVE AND TO HOLD the above granted and described Premises unto and to the use
and benefit of Mortgagee, and Mortgagor does hereby bind itself, and its
successors and assigns forever, for the purposes and upon the uses set forth
herein together with all right to possession of the Premises after the
occurrence of any Event of Default; Mortgagor hereby RELEASING AND WAIVING all
rights under and by virtue of the homestead exemption laws of the Commonwealth
of Pennsylvania;

FOR THE PURPOSE OF SECURING: (i) the payment of the Loan and all interest, late
charges, LIBOR breakage charges (including any Make Whole Costs described in the
Loan Agreement), prepayment premium, if any, exit fee, if any, interest rate
swap or hedge expenses (if any), reimbursement obligations, fees and expenses
for letters of credit issued by the Mortgagee for the benefit of the Borrower,
if any, and other indebtedness evidenced by or owing under the Notes, any of the
other Loan Documents, and any application for letters of credit and master
letter of credit agreement, together with any extensions, modifications,
renewals or refinancings of any of the foregoing; (ii) the obligations and
liabilities of the Borrower to the Mortgagee under and pursuant to interest
rate, currency or commodity swap agreement, cap agreement or collar agreement,
executed by and between the Borrower and the Mortgagee from time to time
(collectively, “Interest Rate Agreements”), (iii) the performance and observance
of the covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Borrower or Mortgagor or any other obligor to
or benefiting the Mortgagee which are evidenced or secured by or otherwise
provided in the Notes, this Mortgage or any of the other Loan Documents; and
(iv) the reimbursement to the Mortgagee of any and all sums incurred, expended
or advanced by the Mortgagee pursuant to any term or provision of or
constituting additional indebtedness under or secured by this Mortgage, any of
the other Loan Documents or any Interest Rate Agreements or any application for
letters of credit and master letter of credit agreement, with interest thereon
as provided herein or therein (collectively, the “Indebtedness”).

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

1. Title. Mortgagor represents, warrants and covenants that (a) Mortgagor is the
holder of the fee simple title to the Premises, free and clear of all liens and
encumbrances, except those liens and encumbrances in favor of or for the benefit
of Mortgagee and as otherwise described on Exhibit B attached hereto (“Permitted
Exceptions”); and (b) Mortgagor has legal power and authority to grant, bargain,
sell, and convey the Premises. Mortgagor will warrant and forever defend unto
Mortgagee the title to the Premises against all claims and demands, subject only
to the Permitted Exceptions.

2. Maintenance, Repair, Restoration, Prior Liens, Parking. Mortgagor covenants
that, so long as any portion of the Indebtedness remains unpaid (or unless the
Premises has been released from the lien of this Mortgage pursuant to the terms
of the Loan Agreement), Mortgagor will:

(a) promptly repair, restore or rebuild any Improvements now or hereafter on the
Premises which may become damaged or be destroyed to a condition substantially
similar to the condition immediately prior to such damage or destruction, so
long as proceeds of insurance are made available to Mortgagor;

(b) keep the Premises in good condition and repair, without waste, subject to
normal wear and tear and free from mechanics’, materialmen’s or like liens or
claims or other liens or claims for lien (subject to Mortgagor’s right to
contest liens as permitted by the terms of Paragraph 29 hereof);

(c) pay when due the Indebtedness in accordance with the terms of the Notes and
the other Loan Documents and duly perform and observe all of the terms,
covenants and conditions to be observed and performed by Borrower or Mortgagor
under the Notes, this Mortgage and the other Loan Documents;

(d) pay when due any indebtedness which may be secured by a permitted lien or
charge on the Premises on a parity with, superior to or inferior to the lien
hereof, and upon request exhibit satisfactory evidence of the discharge of such
lien to the Mortgagee (subject to Mortgagor’s right to contest liens as
permitted by the terms of Paragraph 29 hereof);

(e) complete within a reasonable time any Improvements now or at any time in the
process of erection upon the Premises;

(f) comply with all applicable requirements of law, municipal ordinances or
restrictions and covenants of record with respect to the Premises and the use
thereof;

(g) obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all applicable material permits, licenses,
registrations and other authorizations with or granted by any governmental
authorities that may be required from time to time with respect to the
performance of its obligations under this Mortgage;

(h) make no material alterations in the Premises or demolish any portion of the
Premises without Mortgagee’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed except as required by law or
municipal ordinance or pursuant to leases entered into in accordance with the
terms of the Loan Documents;

(i) suffer or permit no change in the use or general nature of the occupancy of
the Premises, without the Mortgagee’s prior written consent;

(j) pay when due all operating costs of the Premises;

(k) not initiate or acquiesce in any zoning reclassification or partition with
respect to or of the Premises, without Mortgagee’s prior written consent;

(l) provide and thereafter maintain adequate parking areas within the Premises
as may be required by law, ordinance or regulation (whichever may be greater),
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
sufficient paved areas for ingress, egress and right-of-way to and from the
adjacent public thoroughfares necessary for the use thereof; and

(m) comply, and shall cause the Premises at all times to be operated in
compliance, with all applicable federal, state, local and municipal
environmental, health and safety laws, statutes, ordinances, rules and
regulations, including, without limitation, Mortgagor shall (i) ensure, and
cause each of its subsidiaries to ensure, that no person who owns twenty percent
(20.00%) or more of the equity interests in the Mortgagor, or otherwise controls
the Mortgagor or any of its subsidiaries is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (ii) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(iii) comply, and cause each of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.

3. Payment of Taxes and Assessments. Mortgagor will pay when due and before any
penalty attaches, all general and special taxes, assessments, water charges,
sewer charges, and other fees, taxes, charges and assessments of every kind and
nature whatsoever (all herein generally called “Taxes”), whether or not assessed
against Mortgagor, if applicable to the Premises or any interest therein, or the
Indebtedness, or any obligation or agreement secured hereby, subject to
Mortgagor’s right to contest the same, as provided by the terms hereof; and
Mortgagor will, upon written request, furnish to the Mortgagee duplicate
receipts therefor within ten (10) days after Mortgagee’s request unless
Mortgagee pays such Taxes from escrowed funds.

4. Tax Deposits. At Mortgagee’s option, Mortgagor shall deposit with Mortgagee,
on the first day of each month until the Indebtedness is fully paid, a sum equal
to one-twelfth (1/12th) of one hundred five percent (105%) of the most recent
ascertainable annual Taxes on the Premises. If requested by Mortgagee, Mortgagor
shall also deposit with Mortgagee an amount of money which, together with the
aggregate of the monthly deposits to be made pursuant to the preceding sentence
as of one month prior to the date on which the next installment of annual Taxes
for the current calendar year become due, shall be sufficient to pay in full
such installment of annual Taxes, as estimated by Mortgagee. Such deposits are
to be held with allowance of interest at a rate equal to the Lender’s then
current money market rate, as determined by the Lender in its sole discretion
and adjusted by the Lender from time to time and are to be used for the payment
of Taxes next due and payable when they become due, except as otherwise provided
herein. So long as no Event of Default shall exist, Mortgagee shall, at its
option, pay such Taxes when the same become due and payable (upon submission of
appropriate bills therefor from Mortgagor) or shall release sufficient funds to
Mortgagor for the payment thereof. If the funds so deposited are insufficient to
pay any such Taxes for any year (or installments thereof, as applicable) when
the same shall become due and payable, Mortgagor shall, within ten (10) days
after receipt of written demand therefor, deposit additional funds as may be
necessary to pay such Taxes in full. If the funds so deposited exceed the amount
required to pay such Taxes for any year, the excess shall be applied toward
subsequent deposits. Said deposits need not be kept separate and apart from any
other funds of Mortgagee. Mortgagee, in making any payment hereby
authorized relating to Taxes, may do so according to any bill, statement or
estimate procured from the appropriate public office without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof.

5. Mortgagee’s Interest In and Use of Deposits. Upon an Event of Default,
Mortgagee may, at its option, apply any monies at the time on deposit pursuant
to Paragraph 4 hereof to cure an Event of Default or to pay any of the
Indebtedness in such order and manner as Mortgagee may elect. If such deposits
are used to cure an Event of Default or pay any of the Indebtedness, Mortgagor
shall within three (3) days, upon demand by Mortgagee, deposit with Mortgagee an
amount equal to the amount expended by Mortgagor from the deposits. When the
Indebtedness has been fully paid, any remaining deposits shall be returned to
Mortgagor. Such deposits are hereby pledged as additional security for the
Indebtedness and shall not be subject to the direction or control of Mortgagor.

6. Insurance.

(a) Mortgagor shall at all times keep all buildings, improvements, fixtures and
articles of personal property now or hereafter situated on the Premises insured
against loss or damage by fire and such other hazards as may reasonably be
required by Mortgagee, in accordance with the terms, coverages and provisions
described on Exhibit C attached hereto and made a part hereof, and such other
insurance as Mortgagee may from time to time reasonably require. Unless
Mortgagor provides Mortgagee evidence of the insurance coverages required
hereunder, Mortgagee may purchase insurance at Mortgagor’s expense to cover
Mortgagee’s interest in the Premises. The insurance may, but need not, protect
Mortgagor’s interest. The coverages that Mortgagee purchases may not pay any
claim that Mortgagor makes or any claim that is made against Mortgagor in
connection with the Premises. Mortgagor may later cancel any insurance purchased
by Mortgagee, but only after providing Mortgagee with evidence that Mortgagor
has obtained insurance as required by this Mortgage. If Mortgagee purchases
insurance for the Premises, Mortgagor will be responsible for the costs of such
insurance, including, without limitation, interest and any other charges which
Mortgagee may impose in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Indebtedness. The cost of the insurance may
be more than the cost of insurance Mortgagor may be able to obtain on its own.

(b) Mortgagor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Mortgagee is included thereon as the loss payee or an additional insured
as applicable, under a standard mortgage clause acceptable to Mortgagee and such
separate insurance is otherwise acceptable to Mortgagee.

(c) In the event of loss, the Mortgagor shall give prompt notice thereof to the
Mortgagee, who, if such loss exceeds the lesser of ten percent (10.00%) of the
Indebtedness or Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Threshold”), shall have the sole and absolute right to make proof of loss. If
such loss exceeds the Threshold or if such loss is equal to or less than the
Threshold and the conditions set forth in clauses (i), (ii) and (iii) of the
immediately succeeding subsection are not satisfied, then the Mortgagee, solely
and directly shall receive such payment for loss from each insurance company
concerned. If and only if (i) such loss is equal to or less than the Threshold,
(ii) no Event of Default or event that with the passage of time, the giving of
notice or both would constitute an Event of Default then exists, (iii) the
Mortgagee determines that the work required to complete the repair or
restoration of the Premises necessitated by such loss can be completed no later
than three (3) months prior to the Maturity Date, and (iv) the total of the
insurance proceeds and such additional amounts placed on deposit with the
Mortgagee by the Mortgagor for the specific purpose of rebuilding or restoring
the Improvements equals or exceeds, in the sole and absolute discretion of the
Mortgagee, the reasonable costs of such rebuilding or restoration, then the
Mortgagee shall endorse to the Mortgagor any such payment and the Mortgagor may
collect such payment directly. The Mortgagee shall have the right, at its option
and in its sole discretion, to apply any insurance proceeds received by the
Mortgagee pursuant to the terms of this section, after the payment of all of the
Mortgagee’s expenses, either (i) on account of the Indebtedness, irrespective of
whether such principal balance is then due and payable, whereupon the Mortgagee
may declare the whole of the balance of Indebtedness plus any Make Whole Costs
(as defined in the Loan Agreement) to be due and payable, or (ii) to the
restoration or repair of the property damaged as provided in subsection (d)
below; provided, however, that the Mortgagee hereby agrees to permit the
application of such proceeds to the restoration or repair of the damaged
property, subject to the provisions of subsection (d) below, if (i) after giving
effect to any Leases which have been or could be terminated, the Debt Service
Coverage Ratio (as defined in the Loan Agreement) shall be satisfied, (ii) the
Mortgagee has received satisfactory evidence that such restoration or repair
shall be completed no later than the date that is three (3) months prior to the
Maturity Date, and (iii) no Event of Default, or event that with the passage of
time, the giving of notice or both would constitute an Event of Default, then
exists. If insurance proceeds are made available to the Mortgagor by the
Mortgagee as hereinafter provided, the Mortgagor shall repair, restore or
rebuild the damaged or destroyed portion of the Premises so that the condition
and value of the Premises are substantially the same as the condition and value
of the Premises prior to being damaged or destroyed. Any insurance proceeds
applied on account of the unpaid principal balance of the Notes shall be subject
to the Make Whole Costs (as defined in the Loan Agreement). In the event of
foreclosure of this Mortgage, all right, title and interest of the Mortgagor in
and to any insurance policies then in force shall pass to the purchaser at the
foreclosure sale. Mortgagor shall be entitled to interest on insurance proceeds
held by Mortgagee at Mortgagee’s then current money market rates.

(d) If insurance proceeds are made available by Mortgagee to Mortgagor,
Mortgagor shall comply with the following conditions:

(i) Before commencing to repair, restore or rebuild following damage to, or
destruction of, all or a portion of the Premises, whether by fire or other
casualty, Mortgagor shall obtain from Mortgagee its approval, not to be
unreasonably withheld, of all site and building plans and specifications
pertaining to such repair, restoration or rebuilding.

(ii) Prior to each payment or application of any insurance proceeds to the
repair or restoration of the improvements upon the Premises to the extent
permitted in subparagraph (c) above (which payment or application may be made,
at Mortgagee’s option, through an escrow, the terms and conditions of which are
satisfactory to Mortgagee and the cost of which is to be borne by Mortgagor),
Mortgagee shall be satisfied as to the following:

(a) no Event of Default or any event which, with the passage of time or giving
of notice would constitute an Event of Default, has occurred;

(b) either such Improvements have been fully restored, or the expenditure of
money as may be received from such insurance proceeds will be sufficient to
repair, restore or rebuild the Premises, free and clear of all liens, claims and
encumbrances, except the lien of this Mortgage and the Permitted Exceptions, or,
if such insurance proceeds shall be insufficient to repair, restore and rebuild
the Premises, Mortgagor has deposited with Mortgagee such amount of money which,
together with the insurance proceeds shall be sufficient to restore, repair and
rebuild the Premises; and

(c) prior to each disbursement of any such proceeds, Mortgagee shall be
furnished with a statement of Mortgagee’s architect (the cost of which shall be
borne by Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by Mortgagee and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Premises;
and Mortgagee shall be furnished with appropriate evidence of payment for labor
or materials furnished to the Premises, and total or partial lien waivers
substantiating such payments.

(iii) If Mortgagor shall fail to restore, repair or rebuild the Improvements
within a time deemed satisfactory by Mortgagee, then upon thirty (30) days
notice to Mortgagor, Mortgagee, at its option, may (a) commence and perform all
necessary acts to restore, repair or rebuild the said Improvements for or on
behalf of Mortgagor, or (b) declare an Event of Default. If insurance proceeds
shall exceed the amount necessary to complete the repair, restoration or
rebuilding of the Improvements, such excess shall be applied on account of the
Indebtedness irrespective of whether such Indebtedness is then due and payable
without payment of any premium or penalty.

7. Condemnation. If all or any part of the Premises are damaged, taken or
acquired, either temporarily or permanently, in any condemnation proceeding, or
by exercise of the right of eminent domain, the amount of any award or other
payment for such taking or damages made in consideration thereof, to the extent
of the full amount of the remaining unpaid Indebtedness, is hereby assigned to
Mortgagee, who is empowered to collect and receive the same and to give proper
receipts therefor in the name of Mortgagor and the same shall be paid forthwith
to Mortgagee. Such award or monies shall be applied on account of the
Indebtedness, irrespective of whether such Indebtedness is then due and payable
and, at any time from and after the taking Mortgagee may declare the whole of
the balance of the Indebtedness plus any Make Whole Costs to be due and payable.
Notwithstanding the provisions of this paragraph to the contrary, if any
condemnation or taking of less than the entire Premises occurs and provided that
no Event of Default and no event or circumstance which with the passage of time,
the giving of notice or both would constitute an Event of Default then exists,
and if such partial condemnation, in the reasonable discretion of Mortgagee, has
no material adverse effect on the operation or value of the Premises, then the
award or payment for such taking or consideration for damages resulting
therefrom may be collected and received by Mortgagor, and Mortgagee hereby
agrees that in such event it shall not declare the Indebtedness to be due and
payable, if it is not otherwise then due and payable.

8. Stamp Tax. If, by the laws of the United States of America, or of any state
or political subdivision having jurisdiction over Mortgagor, any tax is due or
becomes due in respect of the execution and delivery of this Mortgage, the Notes
or any of the other Loan Documents, Mortgagor shall pay such tax in the manner
required by any such law. Mortgagor further agrees to reimburse Mortgagee for
any sums which Mortgagee may expend by reason of the imposition of any such tax.
Notwithstanding the foregoing, Mortgagor shall not be required to pay any income
or franchise taxes of Mortgagee.

9. Lease Assignment. Mortgagor acknowledges that, concurrently herewith,
Mortgagor has executed and delivered to Mortgagee, as additional security for
the repayment of the Loan, an Assignment of Rents and Leases (“Assignment”)
pursuant to which Mortgagor has assigned to Mortgagee interests in the leases of
the Premises and the rents and income from the Premises. All of the provisions
of the Assignment are hereby incorporated herein as if fully set forth at length
in the text of this Mortgage. Mortgagor agrees to abide by all of the provisions
of the Assignment.

10. Effect of Extensions of Time and Other Changes. If the payment of the
Indebtedness or any part thereof is extended or varied, if any part of any
security for the payment of the Indebtedness is released, if the rate of
interest charged under the Notes is changed or if the time for payment thereof
is extended or varied, all persons now or at any time hereafter liable therefor,
or interested in the Premises or having an interest in Mortgagor, shall be held
to assent to such extension, variation, release or change and their liability
and the lien and all of the provisions hereof shall continue in full force, any
right of recourse against all such persons being expressly reserved by
Mortgagee, notwithstanding such extension, variation, release or change.

11. Effect of Changes in Laws Regarding Taxation. If any law is enacted after
the date hereof requiring (a) the deduction of any lien on the Premises from the
value thereof for the purpose of taxation or (b) the imposition upon Mortgagee
of the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by Mortgagor, or (c) a change in the method of taxation of
mortgages, deeds of trust, or debts secured by mortgages or deeds of trust or
Mortgagee’s interest in the Premises, or the manner of collection of taxes, so
as to affect this Mortgage or the Indebtedness or the holders thereof, then
Mortgagor, upon demand by Mortgagee, shall pay such Taxes or charges, or
reimburse Mortgagee therefor; provided, however, that Mortgagor shall not be
deemed to be required to pay any income or franchise taxes of Mortgagee.
Notwithstanding the foregoing, if in the opinion of counsel for Mortgagee it is
or may be unlawful to require Mortgagor to make such payment or the making of
such payment might result in the imposition of interest beyond the maximum
amount permitted by law, then Mortgagee may declare the portion of the
Indebtedness allocated by Lender to the Premises to be due and payable within
one hundred eighty (180) days; provided Mortgagor shall not be liable for Make
Whole Costs in connection with such payment.

12. Mortgagee’s Performance of Defaulted Acts and Expenses Incurred by
Mortgagee. If an Event of Default has occurred, Mortgagee may, but need not,
make any payment or perform any act herein required of Mortgagor in any form and
manner deemed expedient by Mortgagee, and may, but need not, make full or
partial payments of principal or interest on prior encumbrances, if any, and
purchase, discharge, compromise or settle any tax lien or other prior lien or
title or claim thereof, or redeem from any tax sale or forfeiture affecting the
Premises or consent to any tax or assessment or cure any default of Mortgagor in
any lease of the Premises. All monies paid for any of the purposes herein
authorized and all expenses paid or incurred in connection therewith, including
reasonable attorneys’ fees, and any other monies advanced by Mortgagee in regard
to any tax referred to in Paragraph 8 above or to protect the Premises or the
lien hereof, shall be so much additional Indebtedness, and shall become
immediately due and payable by Mortgagor to Mortgagee, upon demand, and with
interest thereon accruing from the date of such demand until paid at the Default
Rate (as defined in the Loan Agreement). In addition to the foregoing, any
costs, expenses and fees, including reasonable attorneys’ fees, incurred by
Mortgagee in connection with (a) sustaining the lien of this Mortgage or its
priority, (b) protecting or enforcing any of Mortgagee’s rights hereunder,
(c) recovering any Indebtedness, (d) any litigation or proceedings affecting the
Notes, this Mortgage, any of the other Loan Documents or the Premises, including
without limitation, bankruptcy and probate proceedings, or (e) preparing for the
commencement, defense or participation in any threatened litigation or
proceedings affecting the Notes, this Mortgage, any of the other Loan Documents
or the Premises, shall be so much additional Indebtedness, and shall become
immediately due and payable by Mortgagor to Mortgagee, upon demand, and with
interest thereon accruing from the date of such demand until paid at the Default
Rate. The interest accruing under this Paragraph 12 shall be immediately due and
payable by Mortgagor to Mortgagee, and shall be additional Indebtedness
evidenced by the Notes and secured by this Mortgage. Mortgagee’s failure to act
shall never be considered as a waiver of any right accruing to Mortgagee on
account of any Event of Default. Should any amount paid out or advanced by
Mortgagee hereunder, or pursuant to any agreement executed by Mortgagor in
connection with the Loan, be used directly or indirectly to pay off, discharge
or satisfy, in whole or in part, any lien or encumbrance upon the Premises or
any part thereof, then Mortgagee shall be subrogated to any and all rights,
equal or superior titles, liens and equities, owned or claimed by any owner or
holder of said outstanding liens, charges and indebtedness, regardless of
whether said liens, charges and indebtedness are acquired by assignment or have
been released of record by the holder thereof upon payment.

13. Security Agreement. Mortgagor and Mortgagee agree that this Mortgage shall
constitute a Security Agreement within the meaning of the Code with respect to
(a) all sums at any time on deposit for the benefit of Mortgagor or held by the
Mortgagee (whether deposited by or on behalf of Mortgagor or anyone else)
pursuant to any of the provisions of this Mortgage or the other Loan Documents,
and (b) with respect to any personal property included in the granting clauses
of this Mortgage or described on Exhibit D attached hereto, which personal
property may not be deemed to be affixed to the Premises or may not constitute a
“fixture” (within the meaning the Code) (which property is hereinafter referred
to as “Personal Property”), and all replacements of, substitutions for,
additions to, and the proceeds thereof, and the “supporting obligations” (as
defined in the Code) (all of said Personal Property and the replacements,
substitutions and additions thereto and the proceeds thereof being sometimes
hereinafter collectively referred to as “Collateral”), and that a security
interest in and to the Collateral is hereby granted to the Mortgagee, and the
Collateral and all of Mortgagor’s right, title and interest therein are hereby
assigned to Mortgagee, all to secure payment of the Indebtedness. All of the
provisions contained in this Mortgage pertain and apply to the Collateral as
fully and to the same extent as to any other property comprising the Premises;
and the following provisions of this Paragraph shall not limit the applicability
of any other provision of this Mortgage but shall be in addition thereto:

(a) Mortgagor (being the Debtor as that term is used in the Code) is and will be
the true and lawful owner of the Collateral, subject to no liens, charges or
encumbrances other than the lien hereof, other liens and encumbrances benefiting
Mortgagee and no other party, and liens and encumbrances, if any, expressly
permitted by the other Loan Documents.

(b) The Collateral is to be used by Mortgagor solely for business purposes.

(c) The Collateral will be kept at the Real Estate and, except for Obsolete
Collateral (as hereinafter defined), will not be removed therefrom without the
consent of Mortgagee (being the Secured Party as that term is used in the Code).
The Collateral may be affixed to the Real Estate but will not be affixed to any
other real estate.

(d) No Financing Statement (other than Financing Statements showing Mortgagee as
the sole secured party, or with respect to liens or encumbrances, if any,
expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; and Mortgagor,
at its own cost and expense, upon demand, will furnish to Mortgagee such further
information and will execute and deliver to Mortgagee such financing statements
and other documents in form satisfactory to Mortgagee and will do all such acts
as Mortgagee may request at any time or from time to time or as may be necessary
or appropriate to establish and maintain a perfected security interest in the
Collateral as security for the Indebtedness, subject to no other liens or
encumbrances, other than liens or encumbrances benefiting Mortgagee and no other
party and liens and encumbrances (if any) expressly permitted hereby; and
Mortgagor will pay the cost of filing or recording such financing statements or
other documents, and this instrument, in all public offices wherever filing or
recording is deemed by Mortgagee to be desirable. Mortgagor hereby irrevocably
authorizes Mortgagee at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto, without
the signature of the Mortgagor that (i) indicate the Collateral as all assets of
Mortgagor (or words of similar effect), regardless of whether any particular
asset comprising a part of the Collateral falls within the scope of Article 9 of
the Uniform Commercial Code of the jurisdiction wherein such financing statement
or amendment is filed (including, without limitation, the Code), or as being of
an equal or lesser scope or within greater detail, and (ii) contain any other
information required by Section 5 of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including whether Mortgagor is an organization, the type of
organization and any organizational identification number issued to Mortgagor,
and in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Mortgagor agrees
to furnish any such information to Mortgagee promptly upon request. Mortgagor
further ratifies and affirms its authorization for any financing statements
and/or amendments thereto, executed and filed by or on behalf of Mortgagee in
any jurisdiction prior to the date of this Mortgage. In addition, Mortgagor
shall make appropriate entries on its books and records disclosing the
Mortgagee’s security interests in the Collateral.

(e) Upon an Event of Default hereunder, Mortgagee shall have the remedies of a
secured party under the Code, including, without limitation, the right to take
immediate and exclusive possession of the Collateral, or any part thereof, and
for that purpose, so far as Mortgagor can give authority therefor, with or
without judicial process, may enter (if this can be done without breach of the
peace) upon any place which the Collateral or any part thereof may be situated
and remove the same therefrom (provided that if the Collateral is affixed to
real estate, such removal shall be subject to the conditions stated in the
Code); and Mortgagee shall be entitled to hold, maintain, preserve and prepare
the Collateral for sale, until disposed of, or may propose to retain the
Collateral subject to Mortgagor’s right of redemption in satisfaction of
Mortgagor’s obligations, as provided in the Code. Mortgagee may render the
Collateral unusable without removal and may dispose of the Collateral on the
Premises. Mortgagee may require Mortgagor to assemble the Collateral and make it
available to Mortgagee for its possession at a place to be designated by
Mortgagee which is reasonably convenient to both parties. Mortgagee will give
Mortgagor at least ten (10) days’ notice of the time and place of any public
sale of the Collateral or of the time after which any private sale or any other
intended disposition thereof is made. The requirements of reasonable notice
shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of Mortgagor hereinafter set forth
at least ten (10) days before the time of the sale or disposition. Mortgagee may
buy at any public sale. Mortgagee may buy at private sale if the Collateral is
of a type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations. Any such sale may be
held in conjunction with any foreclosure sale of the Premises. If Mortgagee so
elects, the Premises and the Collateral may be sold as one lot. The net proceeds
realized upon any such disposition, after deduction for the expenses of
retaking, holding, preparing for sale, selling and the reasonable attorneys’
fees and legal expenses incurred by Mortgagee, shall be applied against the
Indebtedness in such order or manner as Mortgagee shall select. Mortgagee will
account to Mortgagor for any surplus realized on such disposition.

(f) The terms and provisions contained in this Paragraph 13, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.

(g) This Mortgage is intended to be a financing statement within the purview of
§§ 9334 and 9502 of the Code with respect to the Collateral and the goods
described herein, which goods are or may become fixtures relating to the
Premises. The addresses of Mortgagor (Debtor) and Mortgagee (Secured Party) are
hereinbelow set forth. This Mortgage is to be filed for recording with the
Recorder of Deeds of the county or counties where the Premises are located.

(h) To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Mortgagor or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of said Leases, together with all of the right,
title and interest of Mortgagor, as lessor thereunder.

(i) Mortgagor represents and warrants that:

(i) Mortgagor is the record owner of the Premises;

(ii) Mortgagor’s chief executive office is located in the State of California;

(iii) Mortgagor’s state of formation is the State of Delaware;

(iv) Mortgagor’s exact legal name is as set forth in the first paragraph of this
Mortgage; and

(v) Mortgagor’s organizational identification number is 4410835.

(j) Mortgagor agrees that:

(i) Where Collateral is in possession of a third party, Mortgagor will join with
the Mortgagee in notifying the third party of the Mortgagee’s interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Mortgagee;

(ii) Mortgagor will cooperate with the Mortgagee in obtaining control with
respect to Collateral consisting of: deposit accounts, investment property,
letter of credit rights and electronic chattel paper; and

(iii) Until the Indebtedness is paid in full, Mortgagor will not change the
state where it is located or change its corporate name without giving the
Mortgagee at least 30 days’ prior written notice in each instance.

14. Restrictions on Transfer.

(a) Mortgagor, without the prior written consent of Mortgagee, shall not effect,
suffer or permit any Prohibited Transfer (as defined herein). Any conveyance,
sale, assignment, transfer, lien, pledge, mortgage, security interest or other
encumbrance or alienation (or any agreement to do any of the foregoing) of any
of the following properties or interests shall constitute a “Prohibited
Transfer”:

(i) The Premises or any part thereof or interest therein, excepting only sales
or other dispositions of Collateral (herein called “Obsolete Collateral”) no
longer useful in connection with the operation of the Premises, provided that
prior to the sale or other disposition thereof, such Obsolete Collateral has
been replaced by Collateral of at least equal value and utility which is subject
to the lien hereof with the same priority as with respect to the Obsolete
Collateral;

(ii) Any shares of capital stock of a corporate Mortgagor, a corporation which
is a general partner or managing member/manager in a partnership or limited
liability company Mortgagor (except for shares of stock in NNN Healthcare/Office
REIT, Inc.), or a corporation which is the owner of substantially all of the
capital stock of any corporation described in this subparagraph (other than the
shares of capital stock of a corporate trustee or a corporation whose stock is
publicly traded on a national securities exchange or on the National Association
of Securities Dealers’ Automated Quotation System);

(iii) All or any part of the membership interests of Mortgagor, or of the
managing member or manager interest, as the case may be, in a limited liability
company Mortgagor or partnership interests in a limited partnership which is a
general partner of a partnership Mortgagor; provided, however, the foregoing
transfers shall be permitted so long as at all times Borrower owns one hundred
percent (100%), directly or indirectly, of the membership interests of
Mortgagor; provided, however, the foregoing transfers shall be permitted so long
as at all times Borrower owns one hundred percent (100%), directly or
indirectly, of the membership interests of Mortgagor;

(iv) All or any part of the general partner or joint venture interest, as the
case may be, of a partnership Mortgagor or a partnership which is a manager of a
limited liability company Mortgagor or the conversion of a partnership Mortgagor
to a corporation or limited liability company; or

(v) If there shall be any change in control (by way of transfers of stock,
partnership or member interests or otherwise) in any partner, member, manager or
shareholder, as applicable, which directly or indirectly controls the day to day
operations and management of the Mortgagor or the Guarantor (as defined in the
Loan Agreement) and/or owns a controlling interest in the Mortgagor or the
Guarantor;

in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly, indirectly (including the nominee agreement), voluntarily or
involuntarily, by operation of law or otherwise; provided, however, the
foregoing provisions of this Paragraph 14 shall not apply (i) to liens securing
the Indebtedness, (ii) to the lien of current taxes and assessments not in
default, (iii) to any transfers of the Premises, or part thereof, or interest
therein, or any beneficial interests, or shares of stock or partnership or joint
venture interests, as the case may be, by or on behalf of an owner thereof who
is deceased or declared judicially incompetent, to such owner’s heirs, legatees,
devisees, executors, administrators, estate or personal representatives, (iv) to
leases permitted by the terms of the Loan Documents, (v) transfers for estate
planning purposes of membership interests in the entities comprising Mortgagor
(provided, however, that following such transfers, Triple Net Properties or an
affiliate of Triple Net shall retain management and operating control of
Mortgagor) or (vi) transfers of membership interests in the entities comprising
Mortgagor from individual members to revocable trusts of which the transferor is
the trustee (provided, however, that following such transfers, Triple Net shall
retain management and operating control of Mortgagor).

(b) In determining whether or not to make the Loan, Mortgagee evaluated the
background and experience of Mortgagor and its members in owning and operating
property such as the Premises, found it acceptable and relied and continues to
rely upon same as the means of maintaining the value of the Premises which is
Mortgagee’s security for the Notes. Mortgagor and its members are well
experienced in borrowing money and owning and operating property such as the
Premises, were ably represented by a licensed attorney at law in the negotiation
and documentation of the Loan and bargained at arm’s length and without duress
of any kind for all of the terms and conditions of the Loan, including this
provision. Mortgagor recognizes that Mortgagee is entitled to keep its loan
portfolio at current interest rates by either making new loans at such rates or
collecting assumption fees and/or increasing the interest rate on a loan, the
security for which is purchased by a party other than the original Mortgagor.
Mortgagor further recognizes that any secondary junior financing placed upon the
Premises (a) may divert funds which would otherwise be used to pay the Notes;
(b) could result in acceleration and foreclosure by any such junior encumbrancer
which would force Mortgagee to take measures and incur expenses to protect its
security; (c) would detract from the value of the Premises should Mortgagee come
into possession thereof with the intention of selling same; and (d) would impair
Mortgagee’s right to accept a deed in lieu of foreclosure, as a foreclosure by
Mortgagee would be necessary to clear the title to the Premises. In accordance
with the foregoing and for the purposes of (i) protecting Mortgagee’s security,
both of repayment and of value of the Premises; (ii) giving Mortgagee the full
benefit of its bargain and contract with Mortgagor; (iii) allowing Mortgagee to
raise the interest rate and collect assumption fees; and (iv) keeping the
Premises free of subordinate financing liens, Mortgagor agrees that if this
Paragraph 14 is deemed a restraint on alienation, that it is a reasonable one.

15. Single Asset Entity.

The Mortgagor shall not hold or acquire, directly or indirectly, any ownership
interest (legal or equitable) in any real or personal property other than the
Premises, or become a shareholder of or a member or partner in any entity which
acquires any property other than the Premises, until such time as the
Indebtedness has been fully repaid. Each Mortgagor covenants:

(a) To maintain its assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;

(b) To conduct its own business in its own name, pay its own liabilities out of
its own funds, allocate fairly and reasonably any overhead for shared employees
and office space, and to maintain an arm’s length relationship with its
affiliates;

(c) To hold itself out as a separate entity, correct any known misunderstanding
regarding its separate identity, maintain adequate capital in light of its
contemplated business operations, and observe all organizational formalities;

(d) Except if in favor of Mortgagee, not to guarantee or become obligated for
the debts of any other entity or person or hold out its credits as being
available to satisfy the obligations of others, including not acquiring
obligations or securities of its partners, members or shareholders;

(e) Except if in favor of Mortgagee, not to pledge its assets for the benefit of
any other entity or Person or make any loans or advances to any person or
entity;

(f) Not to enter into any contract or agreement with any party which is directly
or indirectly controlling, controlled by or under common control with the
Mortgagor (an “Affiliate”), except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any Affiliate or are approved
in writing by Mortgagee;

(g) Neither the Mortgagor nor any constituent party of the Mortgagor will seek
the dissolution or winding up, in whole or in part, of the Mortgagor, nor will
the Mortgagor merge with or be consolidated into any other entity;

(h) The Mortgagor has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any constituent party of the Mortgagor, any Affiliate, the
Guarantor or any other person; and

(i) The Mortgagor now has and will hereafter have no debts or obligations other
than normal accounts payable in the ordinary course of business, the Loan, this
Mortgage and the other Loan Documents; and any other indebtedness or other
obligation of the Mortgagor, other than normal accounts payable in the ordinary
course of business, the Loan, this Mortgage and the other Loan Documents, has
been paid in full prior to or through application of proceeds from the funding
of the Loan.

16. Events of Default; Acceleration. Each of the following shall constitute an
“Event of Default” for purposes of this Mortgage:

(a) The Borrower fails to pay (i) any installment of principal when due,
(ii) any interest within five (5) days after the date when due, or (iii) any
other amount payable to Mortgagee under the Notes, this Mortgage or any of the
other Loan Documents within five (5) days after written notice such payment is
due in accordance with the terms hereof or thereof;

(b) The Mortgagor fails to perform or cause to be performed any other obligation
or observe any other condition, covenant, term, agreement or provision required
to be performed or observed by the Borrower under the Notes or the Mortgagor
under this Mortgage or any of the other Loan Documents; provided, however, that
if such failure by its nature can be cured, then so long as the continued
operation and safety of the Premises, and the priority, validity and
enforceability of the liens created by the Mortgage or any of the other Loan
Documents and the value of the Premises are not impaired, threatened or
jeopardized, then the Mortgagor shall have a period (the “Cure Period”) of
thirty (30) days after the Mortgagor obtains actual knowledge of such failure or
receives written notice of such failure to cure the same and an Event of Default
shall not be deemed to exist during the Cure Period, provided further that if
the Mortgagor commences to cure such failure during the Cure Period and is
diligently and in good faith attempting to effect such cure, the Cure Period
shall be extended for thirty (30) additional days, but in no event shall the
Cure Period be longer than sixty (60) days in the aggregate;

(c) the existence of any inaccuracy or untruth in any material respect in any
certification, representation or warranty contained in this Mortgage or any of
the other Loan Documents or of any statement or certification as to facts
delivered to the Mortgagee by the Mortgagor or the Guarantor that would or could
reasonably be expected to result in a Material Adverse Effect;

(d) The Mortgagor or the Guarantor files a voluntary petition in bankruptcy or
is adjudicated a bankrupt or insolvent or files any petition or answer seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal, state, or
other statute or law, or seeks or consents to or acquiesces in the appointment
of any trustee, receiver or similar officer of the Mortgagor or of all or any
substantial part of the property of the Mortgagor, the Guarantor, the Premises
or all or a substantial part of the assets of the Mortgagor or the Guarantor are
attached, seized, subjected to a writ or distress warrant or are levied upon
unless the same is released or located within sixty (60) days;

(e) the commencement of any involuntary petition in bankruptcy against the
Mortgagor or the Guarantor, or the institution against the Mortgagor or the
Guarantor of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
the Mortgagor or the Guarantor which shall remain undismissed or undischarged
for a period of sixty (60) days;

(f) the dissolution, termination or merger of the Mortgagor or the Guarantor;

(g) the occurrence of a Prohibited Transfer;

(h) the occurrence of an Event of Default under the Loan Agreement or any of the
other Loan Documents; or

(i) the occurrence of any default or event of default, after the expiration of
any applicable periods of notice or cure, under any document or agreement
evidencing or securing any other obligation or indebtedness of the Mortgagor
and/or the Guarantor to the Mortgagee.

If an Event of Default occurs, the Mortgagee may, at its option, declare the
whole of the Indebtedness to be immediately due and payable without further
notice to the Mortgagor, with interest thereon accruing from the date of such
Event of Default until paid at the Default Rate.

17. Foreclosure; Expense of Litigation.

(a) After an Event of Default or when all or any part of the Indebtedness shall
become due, whether by acceleration or otherwise, Mortgagee shall have the right
to foreclose the lien hereof for such Indebtedness or part thereof and/or
exercise any right, power or remedy provided in this Mortgage. In the event of a
foreclosure sale, Mortgagee is hereby authorized, without the consent of
Mortgagor, to assign any and all insurance policies to the purchaser at such
sale or to take such other steps as Mortgagee may deem advisable to cause the
interest of such purchaser to be protected by any of such insurance policies.

(b) In any suit to foreclose the lien hereof, there shall be allowed and
included as additional Indebtedness secured hereby all expenditures and expenses
which may be paid or incurred by or on behalf of Mortgagee in connection with
the enforcement of this Mortgage or any of the other Loan Documents, including
without limitation, reasonable attorneys’ fees, appraisers’ fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, and
costs (which may be estimated as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to the title as Mortgagee may deem reasonably necessary either to
prosecute such suit or to evidence to bidders at any sale which may be had
pursuant to such decree the true condition of the title to or the value of the
Premises. All expenditures and expenses of the nature mentioned in this
paragraph and such other expenses and fees as may be incurred in the enforcement
of Mortgagor’s obligations hereunder, the protection of said Premises and the
maintenance of the lien of this Mortgage, including the reasonable fees of any
attorney employed by Mortgagee in any litigation or proceeding affecting this
Mortgage, the Notes, or the Premises, including probate and bankruptcy
proceedings, or in preparations for the commencement or defense of any
proceeding or threatened suit or proceeding shall be immediately due and payable
by Mortgagor, with interest thereon until paid at the Default Rate and shall be
secured by this Mortgage.

18. Application of Proceeds. The proceeds of any foreclosure sale of the
Premises shall be distributed and applied in accordance with the laws of the
Commonwealth of Pennsylvania and, unless otherwise specified therein, in such
order as Mortgagee may determine in its sole and absolute discretion.

19. Appointment of Receiver. Upon or at any time after the filing of a complaint
to foreclose this Mortgage, the court in which such complaint is filed shall,
upon petition by Mortgagee, appoint a receiver for the Premises. Such
appointment may be made either before or after sale, without notice, without
regard to the solvency or insolvency of Mortgagor at the time of application for
such receiver and without regard to the value of the Premises or whether the
same shall be then occupied as a homestead or not. Such receiver shall have
power to collect the rents, issues and profits of the Premises (i) during the
pendency of such foreclosure suit, (ii) in case of a sale and a deficiency,
during the full statutory period of redemption, whether there be redemption or
not, and (iii) during any further times when Mortgagor, but for the intervention
of such receiver, would be entitled to collect such rents, issues and profits.
Such receiver also shall have all other powers and rights that may be necessary
or are usual in such cases for the protection, possession, control, management
and operation of the Premises during said period, including, to the extent
permitted by law, the right to lease all or any portion of the Premises for a
term that extends beyond the time of such receiver’s possession without
obtaining prior court approval of such lease. The court from time to time may
authorize the application of the net income received by the receiver in payment
of (a) the Indebtedness, or by any decree foreclosing this Mortgage, or any tax,
special assessment or other lien which may be or become superior to the lien
hereof or of such decree, provided such application is made prior to foreclosure
sale, and (b) any deficiency upon a sale and deficiency.

20. Mortgagee’s Right of Possession in Case of Default. At any time after an
Event of Default has occurred, Mortgagor shall, upon demand of Mortgagee,
surrender to Mortgagee possession of the Premises. Mortgagee, in its discretion,
may, with process of law, enter upon and take and maintain possession of all or
any part of the Premises, together with all documents, books, records, papers
and accounts relating thereto, and may exclude Mortgagor and its employees,
agents or servants therefrom, and Mortgagee may then hold, operate, manage and
control the Premises, either personally or by its agents. Mortgagee shall have
full power to use such measures, legal or equitable, as in its discretion may be
deemed proper or necessary to enforce the payment or security of the avails,
rents, issues, and profits of the Premises, including actions for the recovery
of rent, actions in forcible detainer and actions in distress for rent. Without
limiting the generality of the foregoing, Mortgagee shall have full power to:

(a) cancel or terminate any lease or sublease for any cause or on any ground
which would entitle Mortgagor to cancel the same;

(b) elect to disaffirm any lease or sublease which is then subordinate to the
lien hereof;

(c) extend or modify any then existing leases and to enter into new leases,
which extensions, modifications and leases may provide for terms to expire, or
for options to lessees to extend or renew terms to expire, beyond the Maturity
Date (or any extensions thereof) and beyond the date of the issuance of a deed
or deeds to a purchaser or purchasers at a foreclosure sale, it being understood
and agreed that any such leases, and the options or other such provisions to be
contained therein, shall be binding upon Mortgagor and all persons whose
interests in the Premises are subject to the lien hereof and upon the purchaser
or purchasers at any foreclosure sale, notwithstanding any redemption from sale,
discharge of the Indebtedness, satisfaction of any foreclosure judgment, or
issuance of any certificate of sale or deed to any purchaser;

(d) make any repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Premises as Mortgagee deems are necessary;

(e) insure and reinsure the Premises and all risks incidental to Mortgagee’s
possession, operation and management thereof; and

(f) receive all of such avails, rents, issues and profits.

21. Application of Income Received by Mortgagee. Mortgagee, in the exercise of
the rights and powers hereinabove conferred upon it, shall have full power to
use and apply the avails, rents, issues and profits of the Premises to the
payment of or on account of the following, in such order as Mortgagee may
determine:

(a) to the payment of the operating expenses of the Premises, including cost of
management and leasing thereof (which shall include compensation to Mortgagee
and its agent or agents, if management be delegated to an agent or agents, and
shall also include lease commissions and other compensation and expenses of
seeking and procuring tenants and entering into leases), established claims for
damages, if any, and premiums on insurance hereinabove authorized;

(b) to the payment of taxes and special assessments now due or which may
hereafter become due on the Premises; and

(c) to the payment of any Indebtedness, including any deficiency which may
result from any foreclosure sale.

22. Compliance with Pennsylvania Foreclosure Law.

(a) If any provision in this Mortgage shall be inconsistent with any provision
of applicable Commonwealth of Pennsylvania law, the provisions of applicable
Pennsylvania law shall take precedence over the provisions of this Mortgage, but
shall not invalidate or render unenforceable any other provision of this
Mortgage that can be construed in a manner consistent with applicable law.

(b) If any provision of this Mortgage shall grant to Mortgagee (including
Mortgagee acting as a mortgagee-in-possession) or a receiver appointed pursuant
to the provisions of Paragraph 19 of this Mortgage any powers, rights or
remedies prior to, upon or following the occurrence of an Event of Default which
are more limited than the powers, rights or remedies that would otherwise be
vested in Mortgagee or in such receiver under applicable law in the absence of
said provision, Mortgagee and such receiver shall be vested with the powers,
rights and remedies granted under applicable law.

(c) Without limiting the generality of the foregoing, all expenses incurred by
Mortgagee which are of the type coverable by applicable law, whether incurred
before or after any decree or judgment of foreclosure, and whether or not
enumerated in Paragraph 12, 17 or 30 of this Mortgage, shall be added to the
Indebtedness and/or by the judgment of foreclosure.

23. Rights Cumulative. Each right, power and remedy herein conferred upon
Mortgagee is cumulative and in addition to every other right, power or remedy,
express or implied, given now or hereafter existing under any of the Loan
Documents or at law or in equity, and each and every right, power and remedy
herein set forth or otherwise so existing may be exercised from time to time as
often and in such order as may be deemed expedient by Mortgagee, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of Mortgagee in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default or acquiescence therein.

24. Mortgagee’s Right of Inspection. Mortgagee and its representatives shall
have the right to inspect the Premises and the books and records with respect
thereto at all reasonable times upon not less than twenty-four (24) hours prior
notice to Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.

25. Acceptance Of Late And Partial Payments. The acceptance by Mortgagee of the
payment of any sum or the performance of any other obligation secured by this
Mortgage after its due date shall not constitute a waiver of the right to
require prompt payment or performance when due of all other and future sums and
obligations so secured, or to declare an Event of Default for any failure to so
pay or perform, or to proceed with foreclosure or sale for any other Event of
Default then existing. The acceptance by Mortgagee of the payment of a portion
of any sum, or the partial performance of any other obligation, secured by this
Mortgage at such time that the same is due and/or payable in its entirety shall
neither cure nor excuse the Event of Default caused by failure to pay the whole
of such installment or otherwise fully perform such obligation, or affect any
notice of default recorded prior to such acceptance, unless such notice of
default is expressly revoked in writing by Mortgagee. Such acceptance shall not
constitute a waiver of Mortgagee’s rights to require full payment or performance
when due of all other and future sums or other obligations so secured.

26. Release Upon Payment and Discharge of Mortgagor’s Obligations. Mortgagee
shall release this Mortgage and the lien hereof by proper instrument upon
payment and discharge of all Indebtedness, including payment of all reasonable
expenses incurred by Mortgagee in connection with the execution of such release.

27. Notices. Any notices, communications and waivers under this Mortgage shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

         
To the Mortgagee
  LaSalle Bank National Association
 
  135 South LaSalle Street
 
  Suite 1200
 
  Chicago, Illinois 60603
 
  Attention: Commercial Real Estate Division
With a copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attention: Michael S. Kurtzon, Esq.
To the Mortgagor:
  NNN Healthcare/Office REIT LP
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attn: Andrea Biller, Esq.
With copy to:
  Alston & Bird LLP
 
  One Atlantic Center
 
  1201 West Peachtree Street
 
  Atlanta, GA 30309
 
  Attn: Lesley Solomon, Esq.

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

28. Waiver of Rights. The Mortgagor hereby covenants and agrees that it will not
at any time insist upon or plead, or in any manner claim or take any advantage
of, any stay, exemption or extension law or any so-called “Moratorium Law” now
or at any time hereafter in force providing for the valuation or appraisement of
the Premises, or any part thereof, prior to any sale or sales thereof to be made
pursuant to any provisions herein contained, or to decree, judgment or order of
any court of competent jurisdiction; or, after such sale or sales, claim or
exercise any rights under any statute now or hereafter in force to redeem the
property so sold, or any part thereof, or relating to the marshalling thereof,
upon foreclosure sale or other enforcement hereof; and without limiting the
foregoing, the Mortgagor will not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to the Mortgagee but will suffer and
permit the execution of every such right, power and remedy as though no such law
or laws had been made or enacted The Mortgagor hereby expressly waives any and
all rights of reinstatement and redemption, if any, under any order or decree of
foreclosures of this Mortgage, on its own behalf and on behalf of each and every
person, it being the intent hereof that any and all such rights of reinstatement
and redemption of the Mortgagor and of all other persons are and shall be deemed
to be hereby waived to the fullest extent permitted by applicable law.

29. Contests. Notwithstanding anything to the contrary herein contained,
Mortgagor shall have the right to contest by appropriate legal proceedings
diligently prosecuted any Taxes imposed or assessed upon the Premises or which
may be or become a lien thereon and any mechanics’, materialmen’s or other liens
or claims for lien upon the Premises (all herein called “Contested Liens”), and
no Contested Liens shall constitute an Event of Default hereunder, if, but only
if:

(a) Mortgagor shall forthwith give notice of any Contested Lien to Mortgagee at
the time the same shall be asserted;

(b) Mortgagor shall either pay under protest or deposit with Mortgagee the full
amount (herein called “Lien Amount”) of such Contested Lien, together with such
amount as Mortgagee may reasonably estimate as interest or penalties which might
arise during the period of contest; provided that in lieu of such payment
Mortgagor may furnish to Mortgagee a bond or title indemnity in such amount and
form, and issued by a bond or title insuring company, as may be satisfactory to
Mortgagee;

(c) Mortgagor shall diligently prosecute the contest of any Contested Lien by
appropriate legal proceedings having the effect of staying the foreclosure or
forfeiture of the Premises, and shall permit Mortgagee to be represented in any
such contest and shall pay all expenses incurred, in so doing, including fees
and expenses of Mortgagee’s counsel (all of which shall constitute so much
additional Indebtedness bearing interest at the Default Rate until paid, and
payable upon demand); and

(d) Mortgagor shall pay such Contested Lien and all Lien Amounts together with
interest and penalties thereon (i) if and to the extent that any such Contested
Lien shall be determined adverse to Mortgagor, or (ii) forthwith upon demand by
Mortgagee if, in the opinion of Mortgagee, and notwithstanding any such contest,
the Premises shall be in jeopardy or in danger of being forfeited or foreclosed;
provided that if Mortgagor shall fail so to do, Mortgagee may, but shall not be
required to, pay all such Contested Liens and Lien Amounts and interest and
penalties thereon and such other sums as may be necessary in the judgment of the
Mortgagee to obtain the release and discharge of such liens; and any amount
expended by Mortgagee in so doing shall be so much additional Indebtedness
bearing interest at the Default Rate until paid, and payable upon demand; and
provided further that Mortgagee may in such case use and apply monies deposited
as provided in subsection (b) above and may demand payment upon any bond or
title indemnity furnished as aforesaid.

30. Expenses Relating to Notes and Mortgage.

(a) Mortgagor will pay all expenses, charges, costs and fees relating to the
Loan or necessitated by the terms of the Notes, this Mortgage or any of the
other Loan Documents, including without limitation, Mortgagee’s reasonable
attorneys’ fees in connection with the negotiation, documentation,
administration, servicing and enforcement of the Notes, this Mortgage and the
other Loan Documents, all filing, registration and recording fees, all other
expenses incident to the execution and acknowledgment of this Mortgage and all
federal, state, county and municipal taxes, and other taxes (provided Mortgagor
shall not be required to pay any income or franchise taxes of Mortgagee),
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of the Notes and this Mortgage. Mortgagor recognizes
that, during the term of this Mortgage, Mortgagee:

(i) May be involved in court or administrative proceedings, including, without
restricting the foregoing, foreclosure, probate, bankruptcy, creditors’
arrangements, insolvency, pollution control proceedings of any kind, to which
Mortgagee shall be a party by reason of the Loan Documents or in which the Loan
Documents or the Premises are involved directly or indirectly;

(ii) May make preparations following the occurrence of an Event of Default
hereunder for the commencement of any suit for the foreclosure hereof, which may
or may not be actually commenced;

(iii) May make preparations following the occurrence of an Event of Default
hereunder for, and do work in connection with, Mortgagee’s taking possession of
and managing the Premises, which event may or may not actually occur;

(iv) May make preparations for and commence other private or public actions to
remedy an Event of Default hereunder, which other actions may or may not be
actually commenced;

(v) May enter into negotiations with Mortgagor or any of its agents, employees
or attorneys in connection with the existence or curing of any Event of Default
hereunder, the sale of the Premises, the assumption of liability for any of the
Indebtedness or the transfer of the Premises in lieu of foreclosure; or

(vi) May enter into negotiations with Mortgagor or any of its agents, employees
or attorneys pertaining to Mortgagee’s approval of actions taken or proposed to
be taken by Mortgagor which approval is required by the terms of this Mortgage.

(b) All expenses, charges, costs and fees described in this Paragraph 30 shall
be so much additional Indebtedness, shall bear interest from the date so
incurred until paid at the Default Rate and shall be paid, together with said
interest, by Mortgagor forthwith upon demand.

31. [Intentionally Omitted].

32. Statement of Indebtedness. Mortgagor will within thirty days after being so
requested by Mortgagee, no more than two times per year, shall furnish a duly
acknowledged written statement setting forth the amount of the debt secured by
this Mortgage, the date to which interest has been paid and stating either that
no offsets or defenses exist against such debt or, if such offsets or defenses
are alleged to exist, the nature thereof.

33. Further Instruments. Upon request of Mortgagee, Mortgagor shall execute,
acknowledge and deliver all such additional instruments and further assurances
of title and shall do or cause to be done all such further acts and things as
may reasonably be necessary fully to effectuate the intent of this Mortgage and
of the other Loan Documents.

34. Additional Indebtedness Secured. All persons and entities with any interest
in the Premises or about to acquire any such interest should be aware that this
Mortgage secures more than the stated principal amount of the Notes and interest
thereon; this Mortgage secures any and all other amounts which may become due
under the Notes or any other document or instrument evidencing, securing or
otherwise affecting the Indebtedness, including, without limitation, any and all
amounts expended by Mortgagee to operate, manage or maintain the Premises or to
otherwise protect the Premises or the lien of this Mortgage.

35. Indemnity. Mortgagor hereby covenants and agrees that no liability shall be
asserted or enforced against Mortgagee in the exercise of the rights and powers
granted to Mortgagee in this Mortgage, and Mortgagor hereby expressly waives and
releases any such liability. Mortgagor shall indemnify and save Mortgagee
harmless from and against any and all liabilities, obligations, losses, damages,
claims, costs and expenses (including reasonable attorneys’ fees and court
costs) (collectively, “Claims”) of whatever kind or nature which may be imposed
on, incurred by or asserted against Mortgagee at any time by any third party
which relate to or arise from: (a) any suit or proceeding (including probate and
bankruptcy proceedings), or the threat thereof, in or to which Mortgagee may or
does become a party, either as plaintiff or as a defendant, by reason of this
Mortgage or for the purpose of protecting the lien of this Mortgage; (b) the
offer for sale or sale of all or any portion of the Premises; and (c) the
ownership, leasing, use, operation or maintenance of the Premises, if such
Claims relate to or arise from actions taken prior to the surrender of
possession of the Premises to Mortgagee in accordance with the terms of this
Mortgage; provided, however, that Mortgagor shall not be obligated to indemnify
or hold Mortgagee harmless from and against any Claims arising from the gross
negligence or willful misconduct of Mortgagee. All costs provided for herein and
paid for by Mortgagee shall be so much additional Indebtedness and shall become
immediately due and payable upon demand by Mortgagee and with interest thereon
from the date incurred by Mortgagee until paid at the Default Rate.

36. Subordination of Property Manager’s Lien. Any property management agreement
for the Premises entered into hereafter with a property manager shall contain a
provision whereby the property manager agrees that any and all lien rights that
the property manager or anyone claiming by, through or under the property
manager may have in the Premises shall be subject and subordinate to the lien of
this Mortgage and shall provide that Mortgagee may terminate such agreement
without penalty or cost at any time after the occurrence and continuation of an
Event of Default hereunder. In addition, if the property management agreement in
existence as of the date hereof does not contain a subordination provision,
Mortgagor shall cause the property manager under such agreement to enter into a
subordination of the management agreement with Mortgagee, whereby such property
manager subordinates present and future lien rights and those of any party
claiming by, through or under such property manager to the lien of this
Mortgage.

37. [Intentionally Omitted].

38. [Intentionally Omitted].

39. [Intentionally Omitted].

40. Miscellaneous.

(a) Successors and Assigns. This Mortgage and all provisions hereof shall be
binding upon and enforceable against Mortgagor and its assigns and other
successors. This Mortgage and all provisions hereof shall inure to the benefit
of Mortgagee, its successors and assigns and any holder or holders, from time to
time, of the Notes.

(b) Invalidity of Provisions; Governing Law. THIS INSTRUMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN PENNSYLVANIA. IN
THE EVENT THAT ANY PROVISION OR CLAUSE OF THIS INSTRUMENT OR THE NOTES CONFLICTS
WITH APPLICABLE LAW, SUCH CONFLICT SHALL NOT AFFECT OTHER PROVISIONS OF THIS
INSTRUMENT OR ANY OF THE LOAN DOCUMENTS WHICH CAN BE GIVEN EFFECT WITHOUT THE
CONFLICTING PROVISION, AND TO THIS END THE PROVISIONS OF THIS INSTRUMENT ARE
DECLARED TO BE SEVERABLE.

(c) Municipal Requirements. Mortgagor shall not by act or omission permit any
building or other improvement on premises not subject to the lien of this
Mortgage to rely on the Premises or any part thereof or any interest therein to
fulfill any municipal or governmental requirement, and Mortgagor hereby assigns,
to the extent permitted by law, to Mortgagee any and all rights to give consent
for all or any portion of the Premises or any interest therein to be so used.
Similarly, no building or other improvement on the Premises shall rely on any
premises not subject to the lien of this Mortgage or any interest therein to
fulfill any governmental or municipal requirement. Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
subparagraph shall be void.

(d) Rights of Tenants. Mortgagee shall have the right and option to commence a
civil action to foreclose this Mortgage and to obtain a decree of foreclosure
and sale subject to the rights of any tenant or tenants of the Premises having
an interest in the Premises prior to that of Mortgagee. The failure to join any
such tenant or tenants of the Premises as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Mortgagor as a defense in any
civil action instituted to collect the Indebtedness, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Premises, any
statute or rule of law at any time existing to the contrary notwithstanding.

(e) Option of Mortgagee to Subordinate. At the option of Mortgagee, this
Mortgage shall become subject and subordinate, in whole or in part (but not with
respect to priority of entitlement to insurance proceeds or any condemnation or
eminent domain award) to any and all leases of all or any part of the Premises
upon the execution by Mortgagee of a unilateral declaration to that effect and
the recording thereof in the Office of the Recorder of Deeds in and for the
county wherein the Premises are situated.

(f) Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Mortgagee a mortgagee in possession in the absence of the actual
taking of possession of the Premises by Mortgagee pursuant to this Mortgage.

(g) Relationship of Mortgagee and Mortgagor. Mortgagee shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
Mortgagor or of any lessee, operator, concessionaire or licensee of Mortgagor in
the conduct of their respective businesses, and, without limiting the foregoing,
Mortgagee shall not be deemed to be such partner, joint venturer, agent or
associate on account of Mortgagee becoming a Mortgagee in possession or
exercising any rights pursuant to this Mortgage, any of the other Loan
Documents, or otherwise. The relationship of Mortgagor and Mortgagee hereunder
is solely that of debtor/creditor.

(h) Time of the Essence. Time is of the essence of the payment by Mortgagor of
all amounts due and owing to Mortgagee under the Notes and the other Loan
Documents and the performance and observance by Mortgagor of all terms,
conditions, obligations and agreements contained in this Mortgage and the other
Loan Documents.

(i) No Merger. The parties hereto intend that the Mortgage and the lien hereof
shall not merge in fee simple title to the Premises, and if Mortgagee acquires
any additional or other interest in or to the Premises or the ownership thereof,
then, unless a contrary intent is manifested by Mortgagee as evidenced by an
express statement to that effect in an appropriate document duly recorded, this
Mortgage and the lien hereof shall not merge in the fee simple title and this
Mortgage may be foreclosed as if owned by a stranger to the fee simple title.

(j) Consent to Jurisdiction. TO INDUCE MORTGAGEE TO ACCEPT THE NOTES, MORTGAGOR
IRREVOCABLY AGREES THAT, SUBJECT TO MORTGAGEE’S SOLE AND ABSOLUTE ELECTION, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS INSTRUMENT
WILL BE LITIGATED IN COURTS HAVING SITUS IN MONTGOMERY COUNTY, PENNSYLVANIA.
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN MONTGOMERY COUNTY, PENNSYLVANIA, TO THE EXTENT PERMITTED BY LAW, WAIVES
PERSONAL SERVICE OF PROCESS UPON MORTGAGOR, AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO MORTGAGOR AT THE ADDRESS
STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT.

(k) Maximum Indebtedness. Notwithstanding anything contained herein to the
contrary, in no event shall the Indebtedness exceed an amount equal to
$120,000,000.00; provided, however, in no event shall Mortgagee be obligated to
advance funds in excess of the face amount of the Notes.

(l) Waiver of Jury Trial. MORTGAGOR AND MORTGAGEE (BY ACCEPTANCE HEREOF), HAVING
BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(a) UNDER THIS INSTRUMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS INSTRUMENT OR (b) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS INSTRUMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
MORTGAGOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST MORTGAGEE OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS INSTRUMENT ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

(m) Confession of Judgment for Possession. FOR THE PURPOSE OF OBTAINING
POSSESSION OF THE PREMISES, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT
HEREUNDER, MORTGAGOR HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR
MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, TO CONFESS
JUDGMENT FOR POSSESSION OF THE PREMISES AND TO APPEAR FOR AND CONFESS JUDGMENT
AGAINST MORTGAGOR, AND AGAINST ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR,
IN FAVOR OF MORTGAGEE, FOR RECOVERY BY MORTGAGEE OF POSSESSION THEREOF, FOR
WHICH THIS MORTGAGE, OR A COPY THEREOF VERIFIED BY AFFIDAVIT, SHALL BE A
SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY IMMEDIATELY ISSUE FOR
POSSESSION OF THE PREMISES, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND
WITHOUT ANY STAY OF EXECUTION. IF FOR ANY REASON AFTER SUCH ACTION HAS BEEN
COMMENCED IT SHALL BE DISCONTINUED, OR POSSESSION OF THE PREMISES SHALL REMAIN
IN OR BE RESTORED TO MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME
EVENT OF DEFAULT OR ANY SUBSEQUENT EVENT OF DEFAULT TO CONFESS JUDGMENT AS ABOVE
PROVIDED TO RECOVER POSSESSION OF THE PREMISES TO THE EXTENT PERMITTED BY
APPLICABLE LAW. MORTGAGEE MAY CONFESS JUDGMENT BEFORE OR AFTER THE INSTITUTION
OF PROCEEDINGS TO FORECLOSE THIS MORTGAGE OR TO ENFORCE THE LOAN DOCUMENTS, OR
AFTER ENTRY OF JUDGMENT THEREIN OR ON THE LOAN DOCUMENTS, OR AFTER A SHERIFF’S
SALE OR JUDICIAL SALE OR OTHER FORECLOSURE SALE OF THE PREMISES IN WHICH
MORTGAGEE IS THE SUCCESSFUL BIDDER, IT BEING THE UNDERSTANDING OF THE PARTIES
THAT THE AUTHORIZATION TO PURSUE SUCH PROCEEDINGS FOR OBTAINING POSSESSION AND
CONFESSION OF JUDGMENT THEREIN IS AN ESSENTIAL PART OF THE REMEDIES FOR
ENFORCEMENT OF THIS MORTGAGE AND THE LOAN DOCUMENTS, AND SHALL SURVIVE ANY
EXECUTION SALE TO MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT UNDERSTANDS THE
AFORESAID CONFESSION OF JUDGMENT AND THAT MORTGAGOR WAIVES ANY RIGHT TO A
HEARING WHICH WOULD OTHERWISE BE A CONDITION FOR MORTGAGEE’S OBTAINING THE ORDER
OF JUDGMENT DESCRIBED ABOVE. MORTGAGOR CONFIRMS THAT THIS IS A COMMERCIAL
MORTGAGE, THAT MORTGAGOR WAS REPRESENTED BY COUNSEL, IN MORTGAGOR’S NEGOTIATION
AND EXECUTION OF THIS MORTGAGE, AND THAT MORTGAGOR FREELY AND VOLUNTARILY
EXECUTED THIS MORTGAGE WITH THIS SECTION 37(K) AS PART THEREOF.

(n) Complete Agreement. This Mortgage, the Notes and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both Mortgagee, and the
Mortgagor or Borrower, as applicable.

(o) Conflict. In the event of any inconsistency among the terms hereof
(including incorporated terms), and the terms of any other Loan Document,
Mortgagee may elect which terms shall govern and prevail.

(p) ADDITIONAL WAIVERS. MORTGAGOR EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY MORTGAGEE UNDER THIS
MORTGAGE, ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THIS MORTGAGE OR ANY OF THE FORGOING
DOCUMENTS, ANY AND EVERY RIGHT IT MAY HAVE TO (a) INTERPOSE ANY COUNTERCLAIM
THEREIN UNLESS UNDER THE APPLICABLE RULES OF COURT SUCH COUNTERCLAIM MUST BE
ASSERTED IN SUCH PROCEEDING, OR (b) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING UNLESS REQUIRED BY THE APPLICABLE RULES OF
COURT.

(q) Future Advances. This Mortgage is intended to be an “open-end mortgage,” as
defined in 42 PA. C.S. §8143(f) and as such is intended to have the full benefit
of such Pennsylvania laws relating to open-end mortgages as may be in effect
from time to time, including, without limitation, 42 PA. C.S. §§8143-8144. This
Mortgage is given to secure not only existing indebtedness, but also various
indebtedness, obligations and future advances up to a maximum amount of
$120,000,000.00 plus interest thereon and any amounts or disbursements made to
preserve the lien of this Mortgage, all of which future advances are obligatory,
made by Mortgagee to Mortgagor to the same extent as if such future advances
were made on the date of the execution of this Mortgage. Such advances secured
by this Mortgage shall include advances which Mortgagor makes subject to the
conditions set forth in Loan Documents. The total amount of the liabilities of
Mortgagor may decrease or increase from time to time.

Without limitation of the foregoing, this Mortgage secures unpaid balances of
advances made for the payment of taxes, assessments, maintenance charges,
insurance premiums and costs incurred for the protection of the Premises and the
lien of this Mortgage and security hereof and expenses incurred by Mortgagee by
reason of default of Mortgagor and the lien of such advances shall relate back
to the date of this Mortgage. All notices given to Mortgagee under 42 PA. C.S.
§8143 shall be given to Mortgagee in accordance with Section 27 of this
Mortgage. To the maximum extent permitted by law, Mortgagor waives all of
Mortgagor’s rights under 42 PA. C.S. §8143(c).

(r) Mortgagee is not an “employee benefit plan”, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, (“ERISA”), or a “plan”, as defined in Section 4975(e) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the assets of Mortgagee have
not been deemed “plan assets” of one or more such plans for purposes of Title I
of ERISA or Section 4975 of the Code. In addition, Mortgagee is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and no
transaction by or with Mortgagee is subject to or in violation of any state
statutes applicable to regulation of investments of and fiduciary obligations
with respect to governmental plans.

41. [Intentionally Omitted].

42. Refinancing Proposal. Mortgagor agrees that at such time as the Loan is
refinanced, Mortgagor shall permit Mortgagee to offer a proposal for such
refinancing upon Mortgagee’s then-current underwriting standards. In the event
that Mortgagor shall solicit refinancing proposals from any other bank or credit
source, Mortgagor shall give Mortgagee the right to offer to Mortgagor a
proposal on similar or more favorable terms then other competing proposals.
Notwithstanding the foregoing, Mortgagor acknowledges that Mortgagee is under no
obligation whatsoever to make any proposal to Mortgagor on any specific terms
and conditions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage the day
and year first above written.

 
NNN HEALTHCARE/OFFICE REIT QUEST DIAGNOSTICS, LLC, a Delaware limited liability
company
By: NNN Healthcare/Office REIT Holdings, L.P., a Delaware limited partnership,
its sole manager
By: NNN Healthcare/Office REIT, Inc., a Maryland corporation, its
General Partner
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer

I hereby certify that the principal address of the Mortgagee is 135 S. LaSalle
Street, Suite 1225, Chicago, Illinois 60603.

/s/ Shane Young
Agent for Mortgagee

2

ACKNOWLEDGEMENT

                 
STATE OF CALIFORNIA
    )                 )SS.

COUNTY OF ORANGE
    )          

On September 7, 2007 before me, P. C. Han, Notary Public, personally appeared
Shannon K. S. Johnson, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her authorized capacity, and that by her signature on the instrument the
person, or the entity upon behalf of which person acted, executed the
instrument.

/s/ Phil C. Han
(Signature of Notary)

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

My Commission Expires:
June 25, 2011

3